—In an enforcement proceeding pursuant to CPLR article 52, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated April 1, 1997, as, upon re-argument, adhered to a determination of the same court dated January 30, 1997, denying the defendant’s motion to quash or modify a subpoena.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying the defendant’s motion to quash or modify the subject subpoena. Under the disclosure standards applicable to subpoenas issued pursuant to CPLR 5224, the plaintiff is entitled to disclosure of “all matter relevant to the satisfaction of the judgment” (CPLR 5223). The plaintiff adequately demonstrated the relevance of the requested information. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.